Exhibit 10(c)

HUMANA INC.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

(As Amended Through June 25, 2009)

SECTION 1.1 PURPOSE. The purpose of the Humana Inc. 2003 Stock Incentive Plan
(the “Plan”) is to strengthen Humana Inc., a Delaware corporation (the
“Company”), by providing an incentive to its and its Subsidiaries’ employees,
officers, consultants and directors and thereby encouraging them to devote their
abilities to the success of the Company and its Subsidiaries, thus enhancing the
value of the Company for the benefit of its stockholders. It is also intended to
enhance the ability of the Company and its Subsidiaries to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depend.

SECTION 1.2 ESTABLISHMENT AND TERM OF THE PLAN. The Company establishes the Plan
effective as of May 15, 2003, the Plan having been approved by the Company’s
stockholders on that date. The Plan shall remain in effect until the earliest
of: (i) the date that no additional Shares are available for issuance under the
Plan, (ii) the date that the Plan has been terminated in accordance with
Section 13 or (iii) the day preceding the tenth anniversary of the date of its
adoption. Upon the termination or expiration of the Plan as provided in this
Section 1.2, no Award shall be granted pursuant to the Plan, but any Award
granted prior thereto may extend beyond such termination or expiration.

SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:

 

  2.1 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit, Performance Share, Performance Unit, or Share
Award.

 

  2.2 “Award Agreement” or “Agreement” shall mean any written or electronic
agreement, contract, or other instrument or document evidencing any Award
granted by the Committee hereunder and signed or otherwise authenticated by both
the Company and the Participant.

 

  2.3 “Board” shall mean the Board of Directors of the Company.

 

  2.4 “Cause” shall mean, unless otherwise defined in the Award Agreement or a
written employment agreement in effect between the Company or any of its
Subsidiaries and an individual Participant, a felony conviction of a Participant
or the failure of a Participant to contest prosecution for a felony, or a
Participant’s willful misconduct or dishonesty, any of which is determined by
the Committee to be directly and materially harmful to the business or
reputation of the Company or its Subsidiaries.

 

1



--------------------------------------------------------------------------------

  2.5 “Change in Control” shall mean the occurrence of:

 

  (a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”) (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

 

  (b) The individuals who, as of the effective date of this Plan are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 

  (c) The consummation of:

 

  (i) A merger, consolidation or reorganization involving the Company, unless
such merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

 

  (A)

the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own directly or indirectly immediately following such merger,

 

2



--------------------------------------------------------------------------------

 

consolidation or reorganization, at least seventy-five percent (75%) of the
combined voting power of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization;

 

  (B) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and no agreement, plan or arrangement is in place to change the
composition of the board of directors following the merger, consolidation or
reorganization; and

 

  (C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

  (ii) A complete liquidation or dissolution of the Company; or

 

  (iii) The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

3



--------------------------------------------------------------------------------

  2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

 

  2.7 “Committee” shall mean the Organization & Compensation Committee of the
Board (or any successor committee); provided, however, that (i) with respect to
Awards to any Eligible Individual subject to Section 16 of the Exchange Act,
Committee means all of the members of the Organization & Compensation Committee
who are “non-employee directors” within the meaning of Rule 16b-3 adopted under
the Exchange Act, (ii) with respect to Awards intended to satisfy the
requirements for “performance based compensation” within the meaning of
Section 162(m) of the Code, the regulations promulgated thereunder, and any
successors thereto, Committee means all of the members of the Organization &
Compensation Committee who are “outside directors” within the meaning of
Section 162(m) of the Code, and (iii) with respect to all Awards, the Committee
shall be composed of “independent” directors as required under the New York
Stock Exchange listing requirements.

 

  2.8 “Company” shall mean Humana Inc. and any successor thereto.

 

  2.9 “Disability” means disability as determined by the Committee in accordance
with standards and procedures similar to those under the Company’s long term
disability plan.

 

  2.10 “Eligible Individual” means any Employee or any director or consultant of
the Company or any of its Subsidiaries.

 

  2.11 “Employee” shall mean any employee of the Company or of any of its
Subsidiaries. Unless otherwise determined by the Committee in its sole
discretion, for purposes of the Plan, an Employee shall be considered to have
terminated employment and to have ceased to be an Employee if his or her
employer ceases to be a Subsidiary of the Company, even if he or she continues
to be employed by such employer.

 

  2.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

 

  2.13 “Fair Market Value” shall mean, (i) with respect to Shares, the average
of the highest and lowest reported sales prices, regular way, of Shares in
transactions reported on the New York Stock Exchange on the date of
determination of Fair Market Value, or if no sales of Shares are reported on the
New York Stock Exchange for that date, the comparable average sales price for
the last previous day for which sales were reported on the New York Stock
Exchange or the value of a Share for such date as established by the Committee
using any other reasonable method of valuation, and (ii) with respect to any
other property, the fair market value of such property determined by such
methods or procedures as shall be established from time to time by the
Committee.

 

4



--------------------------------------------------------------------------------

  2.14 “Fair Market Value as Adjusted” means, in the event of a Change in
Control, the greater of (a) the highest price per Share paid to holders of the
Shares in any transaction (or series of transactions) constituting or resulting
in a Change in Control or (b) the highest Fair Market Value of a Share during
the ninety (90) day period ending on the date of a Change in Control.

 

  2.15 “Incentive Stock Option” shall mean an Option granted under Section 6
hereof that is intended to meet the requirements of Section 422 of the Code or
any successor provision thereto and designated by the Committee as an Incentive
Stock Option.

 

  2.16 “Nonqualified Stock Option” shall mean an Option granted under Section 6
hereof that is not intended to be an Incentive Stock Option.

 

  2.17 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

  2.18 “Parent” shall mean any corporation which is a parent corporation within
the meaning of Section 424(e) of the Code with respect to the Company.

 

  2.19 “Participant” shall mean an Eligible Individual who is selected by the
Committee to receive an Award under the Plan.

 

  2.20 “Performance Award” shall mean any Award of Performance Shares or
Performance Units pursuant to Section 9 hereof.

 

  2.21 “Performance-Based Compensation” means an Award that is intended to
constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

 

  2.22 “Performance Objectives” shall have the meaning set forth in
Section 9.3(a).

 

  2.23 “Performance Period” shall mean that period, established by the Committee
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

 

  2.24 “Performance Share” shall mean any Shares issued or transferred to a
Participant under Section 9.2.

 

  2.25 “Performance Unit” shall mean Performance Units granted to a Participant
under Section 9.1.

 

  2.26 “Plan” shall mean the Humana Inc. 2003 Stock Incentive Plan, as the same
may be amended from time to time.

 

5



--------------------------------------------------------------------------------

  2.27 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge, or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any forfeiture provisions and any restriction on
the right to vote such Share, and the right to receive any cash dividends),
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.

 

  2.28 “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 8 hereof.

 

  2.29 “Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8 representing a hypothetical number of Shares.

 

  2.30 “Retirement” shall mean a Participant’s retirement from the Company or a
Subsidiary, as applicable on or after the first day of the month coincident with
or following the date on which all of the following shall have occurred:

 

  (a) the Participant has completed five years of retirement service;

 

  (b) the Participant has reached at least age 55; and

 

  (c) the Participant’s age plus years of retirement service equals or exceeds
65.

A Participant’s “years of retirement service” shall be determined as provided
for in the Humana Retirement and Savings Plan, as may be amended from time to
time.

 

  2.31 “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

 

  2.32 “Share Award” means an Award of Shares granted pursuant to Section 10.

 

  2.33

“Shares” shall mean the shares of common stock, $.16 2/3 par value, of the
Company and such other securities of the Company into which such Shares are
changed or for which such shares are exchanged.

 

  2.34

“Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 hereof to receive, upon exercise by the Participant, the
excess of (i) the Fair Market Value of one Share on the date of exercise or, if
the Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before the date of exercise over (ii) the grant price of the right on the date
of grant, or if granted in connection with an outstanding Option on the date of
grant of the related Option, as specified by the Committee in its sole
discretion, which, other than in the case of Substitute Awards, shall not be
less than the Fair Market Value of one Share on such date of grant of the right
or the related Option, as the case may be. Any

 

6



--------------------------------------------------------------------------------

 

payment by the Company in respect of such right may be made in cash, Shares,
other property, or any combination thereof, as the Committee, in its sole
discretion, shall determine.

 

  2.35 “Subsidiary” shall mean (i) a “subsidiary corporation” of the Company as
defined in Section 424(f) of the Code, or (ii) other than for purposes of
determining who is an Employee that is eligible for an Award of Incentive Stock
Option, any other entity in which the Company directly or indirectly owns 50% or
more of the voting interests.

 

  2.36 “Substitute Award” shall have the meaning set forth in Section 4.3.

 

  2.37 “Ten-Percent Stockholder” means an Eligible Individual, who, at the time
an Incentive Stock Option is to be granted to him or her, owns (within the
meaning of Section 422 or the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
or of a Parent or a Subsidiary.

SECTION 3. ADMINISTRATION.

 

  3.1 Authority of Committee. The Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to such resolutions
not inconsistent with the provisions of the Plan, as may from time to time be
adopted by the Board, to: (i) select those Eligible Individuals to whom Awards
may from time to time be granted hereunder; (ii) determine the type or types of
Awards to be granted to each Participant hereunder; (iii) determine the number
of Shares to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) accelerate the exercisability of, and accelerate or
waive any restrictions and conditions applicable to an Award; (vi) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property or canceled or suspended; (vii) determine
whether, to what extent and under what circumstances cash, Shares and other
property and other amounts payable with respect to an Award under this Plan
shall be deferred either automatically or at the election of the Participant;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (ix) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(x) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan; and (xi) to correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable.
Notwithstanding anything in this Section 3.1 to the contrary, the Committee
shall not have the authority to reduce the exercise price for Options and Stock
Appreciation Rights other than in connection with adjustments as provided in
Section 4.

 

7



--------------------------------------------------------------------------------

  3.2 Decisions Binding. Decisions of the Committee shall be final, conclusive
and binding upon all persons, including the Company and its Subsidiaries, any
Participant, and any Eligible Individual.

 

  3.3 Delegation. Subject to all applicable laws and the terms of the Plan, the
Committee may delegate, in whole or in part and as limited by the Committee, its
authority as identified herein to any individual or committee of individuals
(who need not be directors of the Board), including without limitation the
authority to make Awards to Eligible Individuals who are not officers or
directors of the Company, or any of its Subsidiaries who are subject to
Section 16 of the Exchange Act. To the extent that the Committee delegates its
authority to make Awards as provided by this Section, all references in the Plan
to the Committee’s authority to make Awards and determinations with respect
thereto shall be deemed to include the Committee’s delegate.

 

  3.4 The terms and conditions of Awards need not be the same with respect to
each recipient. The Committee shall have full and final authority to select
those Eligible Individuals who will receive Awards, which shall be evidenced by
an Award Agreement between the Company and the Participant.

SECTION 4. SHARES SUBJECT TO THE PLAN.

 

  4.1 Number of Shares Available for Grants. Subject to adjustment as provided
in Section 4.6, the aggregate number of Shares that may be granted to
Participants pursuant to Awards under the Plan shall not exceed nineteen million
(19,000,000) Shares. Any Shares granted as Options or Stock Appreciation Rights
shall be counted against this number as one (1) Share for every one (1) Share
granted. Any Shares granted as Awards other than Options or Stock Appreciation
Rights shall be counted against this number as one and seven-tenths (1.7) Shares
for every one (1) Share granted.

 

  4.2 Lapsed Awards. If any Award is canceled, terminates, expires, or lapses
for any reason, any Shares subject to such Award shall not count against the
aggregate number of Shares that may be granted under the Plan set forth in
Section 4.1 above and may again be the subject of Awards hereunder. Any shares
that again become subject to Awards pursuant to this Section 4.2 shall be added
back as one (1) Share if such Shares were subject to Options or Stock
Appreciation Rights and as one and seven-tenths (1.7) Shares if such Shares were
subject to Awards other than Options and Stock Appreciation Rights. If the
exercise of a Stock Appreciation Right involves the issuance of fewer Shares
than were subject to the Stock Appreciation Right, then Shares not issued may
not again become subject to Awards under the Plan.

 

  4.3

Other Items Not Included. The following items shall not count against the
aggregate number of Shares that may be issued under the Plan set forth in
Section 4.1 above: (i) the payment in cash of dividends or dividend equivalents
under any outstanding Award; (ii) any Award that is settled in cash rather than
by issuance

 

8



--------------------------------------------------------------------------------

 

of Shares; or (iii) Awards granted through the assumption of, or in substitution
for, outstanding awards previously granted to individuals who become Employees
as a result of a merger, consolidation, acquisition or other corporate
transaction

 

  4.4 Award Limits. Notwithstanding any provision herein to the contrary, the
following provisions shall apply (subject to adjustment as provided in
Section 4.6 below):

 

  (i) in no event shall a Participant receive an Award or Awards (other than
Performance Units denominated in dollars) during the term of the Plan in the
aggregate in respect of more than twenty percent (20%) of the Shares (whether
such Award or Awards may be settled in Shares, cash or any combination of Shares
and cash) authorized under the Plan, and the maximum dollar amount of
Performance Units denominated in dollars which may be paid in any calendar year
shall not exceed $3 million in the case of the chief executive officer of the
Company or $1.5 million in the case of any other Participant.

 

  (ii) in no event shall more than fifty percent (50%) of the Shares authorized
under the Plan be issued upon the exercise of Incentive Stock Options granted
under the Plan.

 

  4.5 Source of Shares. The Company shall reserve for purposes of the Plan
unissued Shares or out of Shares held in the Company’s treasury, or partly out
of each, such number of Shares as shall be determined by the Board.

 

  4.6 Adjustments. In the event of any merger, reorganization, consolidation,
reclassification, recapitalization, stock dividend, stock split, reverse stock
split, spin-off, split-up, issuance of warrants, rights or debentures, cash
dividend, property dividend, combination or exchange of shares, repurchase of
shares or similar transaction or other change in corporate structure affecting
the Shares, the Committee shall conclusively determine the appropriate
adjustments, if any, to (i) the maximum number and classes of Shares or other
stock or securities with respect to which Options or other Awards may be granted
under the Plan, and (ii) the number and class of Shares or other stock or
securities which are subject to outstanding Options or other Awards granted
under the Plan and the purchase price therefore, if applicable. Any such
adjustment in the Shares or other stock or securities subject to outstanding
Incentive Stock Options (including any adjustments in the purchase price) shall
be made in such a manner as not to constitute a modification as defined by
Section 424 of the Code and only to the extent otherwise permitted by Sections
422 and 424 of the Code.

SECTION 5. ELIGIBILITY. Any Eligible Individual shall be eligible to be selected
as a Participant; provided, however, that only Employees may be granted Awards
of Incentive Stock Options.

 

9



--------------------------------------------------------------------------------

SECTION 6. STOCK OPTIONS. Options may be granted hereunder to Participants,
either alone or in addition to other Awards granted under the Plan, the terms
and conditions of which shall be set forth in an Award Agreement. Any such
Option shall be subject to the following terms and conditions and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable:

 

  6.1 Option Price. The exercise price per Share under an Option shall be
determined by the Committee in its sole discretion; provided that, except in the
case of an Option pursuant to a Substitute Award, such purchase price shall not
be less than the Fair Market Value of a Share on the date of the grant of the
Option (110% of the Fair Market Value in the case of an Incentive Stock Option
granted to a Ten-Percent Stockholder).

 

  6.2 Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years (five (5) years in the case of an Incentive Stock
Option issued to a Ten-Percent Stockholder) from the date the Option is granted
except as provided under Section 12.1.

 

  6.3 Exercisability. Options shall be exercisable at such time or times as
determined by the Committee and set forth in the Award Agreement; provided,
however, that the Committee may accelerate the time or times at which an Option
shall be exercisable in its sole discretion.

 

  6.4 Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person or by mail to the Secretary of the Company at
the Company’s principal executive offices, specifying the number of Shares to be
purchased and accompanied by payment therefor and otherwise in accordance with
the Award Agreement pursuant to which the Option was granted. The purchase price
for any Shares purchased pursuant to the exercise of an Option shall be paid, as
determined by the Committee in its discretion, in either (or any combination
thereof): (i) cash, or (ii) the transfer of Shares previously owned by the
Participant, for a time period determined by the Committee, to the Company upon
such terms and conditions as determined by the Committee. Any Shares transferred
to the Company as payment of the purchase price under an Option shall be valued
at their Fair Market Value on the date of exercise of such Option. In addition,
Options may be exercised through a registered broker-dealer pursuant to such
cashless exercise procedures (other than Share withholding) which are, from time
to time, deemed acceptable by the Committee. No fractional Shares (or cash in
lieu thereof) shall be issued upon exercise of an Option, and the number of
Shares that may be purchased upon exercise shall be rounded to the nearest
number of whole Shares.

 

  6.5 Incentive Stock Options. In accordance with rules and procedures
established by the Committee, the aggregate Fair Market Value (determined as of
the time of grant) of the Shares with respect to which Incentive Stock Options
may be granted to a Participant and the terms of any Incentive Stock Option
granted hereunder shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder.

 

10



--------------------------------------------------------------------------------

  6.6 Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities. Similarly, the
Committee may require Shares to be held for a specific period of time.

 

  6.7 Non-Transferability. No Option shall be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, and an Option
shall be exercisable during the lifetime of such Participant only by the
Participant or his or her guardian or legal representative. Notwithstanding the
foregoing, the Committee may set forth in the Award Agreement evidencing an
Option (other than an Incentive Stock Option) at the time of grant or
thereafter, that the Option may be transferred to members of the Participant’s
immediate family, to trusts solely for the benefit of such immediate family
members and to partnerships in which such family members and/or trusts are the
only partners, and for purposes of this Plan, a transferee of an Option shall be
deemed to be the Participant. For this purpose, immediate family means the
Participant’s spouse, parents, children, stepchildren and grandchildren and the
spouses of such parents, children, stepchildren and grandchildren. The terms of
an Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Participant.

SECTION 7. STOCK APPRECIATION RIGHTS. The Committee may in its discretion,
either alone or in connection with the grant of an Option, grant Stock
Appreciation Rights in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award Agreement. If granted in connection with an
Option, a Stock Appreciation Right shall cover the same Shares covered by the
Option (or such lesser number of Shares as the Committee may determine) and
shall, except as provided in this Section 7, be subject to the same terms and
conditions as the related Option.

 

  7.1 Time of Grant. A Stock Appreciation Right may be granted (i) at any time
if unrelated to an Option, or (ii) if related to an Option, either at the time
of grant or at any time thereafter during the term of the Option.

 

  7.2 Stock Appreciation Right Related to an Option.

 

  (a) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and will not be transferable except to the
extent the related Option may be transferable.

 

  (b)

Amount Payable. Upon the exercise of a Stock Appreciation Right related to an
Option, the Participant shall be entitled to receive an amount determined by
multiplying (i) the excess of the Fair Market Value of a Share on the date of
exercise of such Stock Appreciation Right over the

 

11



--------------------------------------------------------------------------------

 

per Share exercise price under the related Option, by (ii) the number of Shares
as to which such Stock Appreciation Right is being exercised. Notwithstanding
the foregoing, the Committee may limit in any manner the amount payable with
respect to any Stock Appreciation Right by including such a limit in the Award
Agreement evidencing the Stock Appreciation Right at the time it is granted.

 

  (c) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled to the extent of the number of Shares as to
which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of Shares as to
which the Option is exercised or surrendered.

 

  7.3 Stock Appreciation Right Unrelated to an Option. The Committee may grant
to Eligible Individuals Stock Appreciation Rights unrelated to Options. Stock
Appreciation Rights unrelated to Options shall contain such terms and conditions
as to exercisability, vesting and duration as the Committee shall determine, but
in no event shall they have a term of greater than ten (10) years other than in
the event of the death or Disability of the Participant as set forth in
Section 12. Upon exercise of a Stock Appreciation Right unrelated to an Option,
the Participant shall be entitled to receive an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise of
such Stock Appreciation Right over the Fair Market Value of a Share on the date
the Stock Appreciation Right was granted, by (b) the number of Shares as to
which the Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Award Agreement
evidencing the Stock Appreciation Right at the time it is granted.

 

  7.4 Non-Transferability. No Stock Appreciation Right shall be transferable by
the Participant other than by will or by the laws of descent and distribution,
and such Stock Appreciation Right shall be exercisable during the lifetime of
such Participant only by the Participant or his or her guardian or legal
representative. The terms of such Stock Appreciation Right shall be final,
binding and conclusive upon the beneficiaries, executors, administrators, heirs
and successors of the Participant.

 

  7.5 Method of Exercise. Stock Appreciation Rights shall be exercised by a
Participant only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive offices,
specifying the number of Shares with respect to which the Stock Appreciation
Right is being exercised.

 

12



--------------------------------------------------------------------------------

  7.6 Form of Payment. Payment of the amount determined under Section 7.2 or 7.3
may be made in the discretion of the Committee solely in whole Shares in a
number determined at their Fair Market Value on the date of exercise of the
Stock Appreciation Right, or solely in cash, or in a combination of cash and
Shares. If the Committee decides to make full payment in Shares and the amount
payable results in a fractional Share, payment for the fractional Share will be
made in cash.

SECTION 8. RESTRICTED STOCK; RESTRICTED STOCK UNITS.

 

  8.1 Grants. Restricted Stock Awards may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan. The terms
and conditions of Restricted Stock Awards shall be set forth in an Award
Agreement between the Company and the Participant. Each Award Agreement shall
contain such restrictions, which may include such terms and conditions,
including forfeiture provisions, as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Award
Agreements may require that an appropriate legend be placed on Share
certificates.

 

  8.2 Purchase Price. The purchase price, if any, for Shares of Restricted Stock
shall be determined by the Committee, but shall not be less than the par value
per Share, except in the case of treasury Shares, for which no payment need be
required. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 8.

 

  8.3 Rights of Participant. Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Award Agreement, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. If a
Participant shall fail to execute the Award Agreement evidencing a Restricted
Stock Award, the appropriate blank stock powers and, in the discretion of the
Committee, an escrow agreement and any other documents which the Committee may
require within the time period prescribed by the Committee at the time the Award
is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with a Restricted Stock Award shall be
deposited together with the stock powers with an escrow agent (which may be the
Company) designated by the Committee. Unless the Committee determines otherwise
and as set forth in the Award Agreement, upon delivery of the Shares to the
escrow agent, the Participant shall have all of the rights of a stockholder with
respect to such Shares, including the right to vote the Shares and to receive
all dividends or other distributions paid or made with respect to the Shares.

 

  8.4 Non-transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Participant shall have lapsed in the manner set forth in
Section 8.5, such Shares shall not be sold, transferred or otherwise disposed of
and shall not be pledged or otherwise hypothecated, nor shall they be delivered
to the Participant.

 

13



--------------------------------------------------------------------------------

  8.5 Lapse of Restrictions. Restrictions upon Shares of Restricted Stock
awarded hereunder shall lapse at such time or times and on such terms and
conditions as the Committee may determine. The Award Agreement evidencing the
Award shall set forth any such restrictions. The Committee may accelerate or
waive any or all of the restrictions and conditions applicable to any Award, for
any reason.

 

  8.6 Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Participant of dividends, or a specified portion thereof, declared or paid
on such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Participant until such time. In the event that dividends are to
be deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited at the end of each year (or portion thereof) interest on the amount
of the account at a rate per annum as the Committee, in its discretion, may
determine. Payment of deferred dividends in respect of Shares of Restricted
Stock (whether held in cash or as additional Shares of Restricted Stock),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Shares in respect of which the deferred dividends
were paid, and any dividends deferred (together with any interest accrued
thereon) in respect of any Shares of Restricted Stock shall be forfeited upon
the forfeiture of such Shares.

 

  8.7 Delivery of Shares. Upon the lapse of the restrictions and forfeiture
provisions on Shares of Restricted Stock, the Committee shall cause a stock
certificate to be delivered to the Participant with respect to such Shares, free
of all restrictions hereunder.

 

  8.8 Restricted Stock Unit Awards. The Committee may grant to Eligible
Individuals Awards of Restricted Stock Units, the terms and conditions of which
shall be set forth in an Award Agreement. Each Restricted Stock Unit shall
represent the right of the Participant to receive a payment upon vesting of the
Restricted Stock Unit or on any later date specified by the Committee equal to
the Fair Market Value of a Share as of the date the Restricted Stock Unit was
granted, the vesting date or such other date as determined by the Committee at
the time the Restricted Stock Unit was granted. The Committee may, at the time a
Restricted Stock Unit is granted, provide a limitation on the amount payable in
respect of each Restricted Stock Unit. The Committee may provide for the
settlement of Restricted Stock Units in cash or with Shares having a Fair Market
Value equal to the payment to which the Participant has become entitled.
Restricted Stock Units shall not be sold, transferred or otherwise disposed of
and shall not be pledged or otherwise hypothecated.

 

14



--------------------------------------------------------------------------------

SECTION 9. PERFORMANCE AWARDS.

 

  9.1 Performance Units. The Committee, in its discretion, may grant Awards of
Performance Units to Eligible Individuals, the terms and conditions of which
shall be set forth in an Award Agreement between the Company and the
Participant. Performance Units may be denominated in Shares or a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Period, represent the right to receive payment
subject to Section 9.3(c) of (i) in the case of Share-denominated Performance
Units, the Fair Market Value of a Share on the date the Performance Unit was
granted, the date the Performance Unit becomes vested or any other date
specified by the Committee; (ii) in the case of dollar-denominated Performance
Units, the specified dollar amount; or (iii) a percentage (which may be more
than 100%) of the amount described in clause (i) or (ii) depending on the level
of Performance Objective attainment; provided, however, that the Committee may
at the time a Performance Unit is granted specify a maximum amount payable in
respect of a vested Performance Unit. Each Award Agreement shall specify the
number of Performance Units to which it related, the Performance Objectives
which must be satisfied in order for the Performance Units to vest and the
Performance Period within which such Performance Objectives must be satisfied.

 

  (a) Vesting and Forfeiture. Subject to Section 9.3(c), a Participant shall
become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Award Agreement are satisfied for the
Performance Period.

 

  (b) Payment of Awards. Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Units shall be made as soon as practicable after
the last day of the Performance Period to which such Award relates unless the
Award Agreement evidencing the Award provides for the deferral of payment, in
which event the terms and conditions of the deferral shall be set forth in the
Award Agreement. Such payments may be made entirely in Shares valued at the Fair
Market Value, entirely in cash, or in such combination of Shares and cash as the
Committee in its discretion shall determine; provided, however, that if the
Committee in its discretion determines to make such payment entirely or
partially in Shares of Restricted Stock, the Committee must determine the extent
to which such payment will be in Shares of Restricted Stock and the terms of
such Restricted Stock at the time the Award is granted.

 

  (c) Non-transferability. Performance Units shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.

 

  9.2 Performance Shares. The Committee, in its discretion, may grant Awards of
Performance Shares to Eligible Individuals with such terms and conditions
including forfeiture provisions as the Committee shall determine and as set
forth in an Award Agreement. Each Award Agreement may require that an
appropriate legend be placed on Share certificates. Awards of Performance Shares
shall be subject to the following terms and provisions.

 

15



--------------------------------------------------------------------------------

  (a) Rights of Participant. The Committee shall provide at the time an Award of
Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Participant;
provided, however, that no Performance Shares shall be issued until the
Participant has executed an Award Agreement evidencing the Award, the
appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require as a
condition to the issuance of such Performance Shares. If a Participant shall
fail to execute the Award Agreement evidencing an Award of Performance Shares,
the appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void. At the discretion of the Committee, Shares
issued in connection with an Award of Performance Shares shall be deposited
together with the stock powers with an escrow agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon delivery of the Shares to the escrow
agent, the Participant shall have all of the rights of a stockholder with
respect to such Shares, including the right to vote the Shares and to receive
all dividends or other distributions paid or made with respect to the Shares.

 

  (b) Non-transferability. Until all restrictions upon the Performance Shares
awarded to a Participant shall have lapsed, such Shares shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated, nor shall they be delivered to the Participant. The Committee also
may impose such other restrictions and conditions on the Performance Shares, if
any, as it deems appropriate.

 

  (c) Lapse of Restrictions. Restrictions upon Performance Shares awarded
hereunder shall lapse and such Performance Shares shall become vested at such
time or times and on such terms, conditions and satisfaction of Performance
Objectives as the Committee may, in its discretion, determine at the time an
Award is granted.

 

  (d)

Treatment of Dividends. At the time an Award of Performance Shares is granted,
the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (i) deferred until the lapsing of the
restrictions imposed upon such Performance Shares and (ii) held by the Company
for the account of the Participant until such time. In the event that dividends
are to be deferred, the Committee shall determine whether such dividends are to
be reinvested in Shares (which shall be held

 

16



--------------------------------------------------------------------------------

 

as additional Performance Shares) or held in cash. If deferred dividends are to
be held in cash, there may be credited at the end of each year (or portion
thereof) interest on the amount of the account at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends in
respect of Performance Shares (whether held in cash or as additional Performance
Shares), together with interest accrued thereon, if any, shall be made upon the
lapsing of restrictions imposed on the Shares in respect of which the deferred
dividends were paid, and any dividends deferred (together with any interest
accrued thereon) in respect of any Performance Shares shall be forfeited upon
the forfeiture of such Performance Shares.

 

  (e) Delivery of Shares. Upon the lapse of the restrictions on Performance
Shares awarded hereunder, the Committee shall cause a stock certificate to be
delivered to the Participant with respect to such Shares, free of all
restrictions hereunder.

 

  9.3 Performance Objectives.

 

  (a) Establishment. Performance objectives (“Performance Objectives”) for
Performance Awards may be expressed in terms of (i) earnings per share,
(ii) Share price, (iii) consolidated net income, (iv) pre-tax profits,
(v) earnings or net earnings, (vi) return on equity or assets, (vii) sales,
(viii) cash flow from operating activities, (ix) return on invested capital,
(x) membership, (xi) other Company-specific growth or profit objectives as
determined by the Committee, or (xii) any combination of the foregoing.
Performance Objectives may be in respect of the performance of the Company, any
of its subsidiaries, any of its divisions or any combination thereof.
Performance Objectives may be absolute or relative (to prior performance of the
Company or to the performance of one or more other entities or external indices)
and may be expressed in terms of a progression within a specified range. The
Performance Objectives with respect to an Award that is intended to constitute
Performance-Based Compensation shall be established in writing by the Committee
by the earlier of (x) the date on which a quarter of the Performance Period has
elapsed or (y) the date which is ninety (90) days after the commencement of the
Performance Period, and in any event while the performance relating to the
Performance Objectives remains substantially uncertain.

 

  (b)

Effect of Certain Events. At the time of the granting of an Award, or at any
time thereafter, in either case to the extent permitted under Section 162(m) of
the Code and the regulations thereunder without adversely affecting the
treatment of any Award intended to constitute Performance-Based Compensation,
the Committee may provide for the manner in which the performance will be
measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified events, including any one or more
of the following

 

17



--------------------------------------------------------------------------------

 

with respect to the Performance Period (i) the gain, loss, income or expense
resulting from changes in accounting principles that become effective during the
Performance Period; (ii) the gain, loss, income or expense reported publicly by
the Company with respect to the Performance Period that are extraordinary or
unusual in nature or infrequent in occurrence; (iii) the gains or losses
resulting from and the direct expenses incurred in connection with, the
disposition of a business, or the sale of investments or non-core assets;
(iv) the gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation; (v) the impact of
impairment of tangible or intangible assets, including goodwill; (vi) the impact
of restructuring or business recharacterization activities, including but not
limited to reductions in force, that are reportedly publicly by the Company; or
(vii) the impact of investments or acquisitions made during the year or, to the
extent provided by the Committee, any prior year. The events may relate to the
Company as a whole or to any part of the Company’s business or operations, as
determined by the Committee at the time the Performance Objectives are
established. Any adjustments based on the effect of certain events are to be
determined in accordance with generally accepted accounting principles and
standards, unless another objective method of measurement is designated by the
Committee.

 

  (c) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation, the Committee shall
certify that the applicable Performance Objectives have been satisfied to the
extent necessary for such Award to qualify as Performance-Based compensation.

 

  9.4 Unless otherwise determined by the Committee at the time of grant, each
Performance Award granted hereunder is intended to be Performance-Based
Compensation.

SECTION 10. SHARE AWARDS.

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion. Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.

SECTION 11. CHANGE IN CONTROL PROVISIONS.

 

  11.1 Notwithstanding any other provision of the Plan to the contrary, the
following shall govern in the event of a Change in Control.

 

  11.2

Except as may be set forth in an Award Agreement, all Options outstanding on the
date of such Change in Control shall become immediately and fully

 

18



--------------------------------------------------------------------------------

 

exercisable. In the event a Participant’s employment with the Company is
terminated other than for Cause within three (3) years following a Change in
Control, each Option held by the Participant that was exercisable as of the date
of termination of the Participant’s employment or service shall remain
exercisable for a period ending the earlier of the second anniversary of the
termination of the Participant’s employment or the expiration of the stated term
of the Option.

 

  11.3 To the extent set forth in an Award Agreement evidencing the grant of an
Option, a Participant will be permitted to surrender for cancellation within
sixty (60) days after such Change in Control any Option or portion of an Option
to the extent not yet exercised and the Participant will be entitled to receive
a payment in an amount equal to the excess, if any, of (x) (A) in the case of a
Nonqualified Stock Option, the greater of (1) the Fair Market Value, on the date
of surrender, of the Shares subject to the Option or portion thereof surrendered
or (2) the Fair Market Value as Adjusted of the Shares subject to the Option or
portion thereof surrendered or (B) in the case of an Incentive Stock Option, the
Fair Market Value, on the date of surrender, of the Shares subject to the Option
or portion thereof surrendered, over (y) the aggregate purchase price for such
Shares under the Option or portion thereof surrendered. The form of payment
shall be determined by the Committee.

 

  11.4 Stock Appreciation Rights shall become immediately and fully exercisable.
In addition, to the extent set forth in an Award Agreement evidencing the grant
of a Stock Appreciation Right unrelated to an Option, a Participant will be
entitled to surrender for cancellation within sixty (60) days after such Change
in Control and receive a payment from the Company in cash in an amount equal to
the excess, if any, of (a) the greater of (i) the Fair Market Value on the date
of exercise, of the underlying Shares subject to the Stock Appreciation Right or
portion thereof exercised and (ii) the Fair Market Value as Adjusted, on the
date of exercise, of the Shares over (b) the aggregate Fair Market Value, on the
date the Stock Appreciation Right was granted, of the Shares subject to the
Stock Appreciation Right or portion thereof exercised. In the event a
Participant’s employment with the Company terminates other than for Cause within
three (3) years following a Change in Control, each Stock Appreciation Right
held by the Participant that was exercisable as of the date of termination of
the Participant’s employment shall, notwithstanding any shorter period set forth
in the Award Agreement evidencing the Stock Appreciation Right, remain
exercisable for a period ending not before the earlier of the second anniversary
of (x) the termination or the Participant’s employment or (y) the expiration of
the stated term of the Stock Appreciation Right.

 

  11.5 Shares of Restricted Stock or Restricted Stock Units shall lapse and in
the case of a Restricted Stock Unit, the Participant shall be entitled to
receive in respect of the Restricted Stock Unit a cash payment within ten
(10) days after such Change in Control.

 

19



--------------------------------------------------------------------------------

  11.6 Unless otherwise determined by the Committee and set forth in the Award
Agreement, the Participant shall (i) become vested in all outstanding
Performance Units as if all Performance Objectives had been satisfied at the
maximum level and (ii) be entitled to receive in respect of all Performance
Units which become vested as a result of a Change in Control a cash payment
within ten (10) days after such Change in Control.

 

  11.7 Unless otherwise determined by the Committee and set forth in the Award
Agreement, with respect to Performance Shares, all restrictions shall lapse
immediately on all outstanding Performance Shares as if all Performance
Objectives had been satisfied at the maximum level.

SECTION 12. TERMINATION OF EMPLOYMENT, DIRECTORSHIP OR CONSULTANCY; DEATH OR
DISABILITY.

 

  12.1 Unless otherwise determined by the Committee:

 

  (a) If the employment, directorship or consultancy of a Participant with the
Company is terminated for Cause, all the rights of such Participant under any
then outstanding Award shall terminate immediately, regardless of whether or not
such Award is then vested.

 

  (b) If the employment, directorship or consultancy of the Participant is
terminated for any reason other than for Cause, Retirement, death or Disability.

 

  (i) Any outstanding Options and Stock Appreciation Rights shall be exercisable
by such Participant or a personal representative at any time prior to the
expiration date of the Option or Stock Appreciation Right or within ninety
(90) days after the date of such termination, whichever is the shorter period,
but only to the extent the Option or Stock Appreciation Right was exercisable at
the date of termination.

 

  (ii) Any Shares of Restricted Stock, Performance Awards or Restricted Stock
Units with respect to which restrictions shall not have lapsed shall thereupon
be forfeited immediately by the Participant and returned to the Company, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Awards; provided that the Committee may determine, in its sole discretion,
in the case of a termination of employment other than for Cause, that the
restrictions on some or all of such Awards then held by the Participant shall
immediately lapse.

 

  (c) In the event of the Participant’s Retirement:

 

  (i)

Any outstanding Options or Stock Appreciation Rights shall be exercisable by
such Participant at any time prior to the expiration

 

20



--------------------------------------------------------------------------------

 

date of the Option or Stock Appreciation Right or within two (2) years after the
date of such Retirement, whichever is the shorter period, but only to the extent
that such Option or Stock Appreciation Right was exercisable at the date of such
Retirement. Notwithstanding the foregoing, any Option or Stock Appreciation
Right granted on or after January 1, 2010 (A) that was exercisable at the date
of such Retirement shall be exercisable for the two (2) year period after the
date of such Retirement and (B) that was not exercisable at the date of such
Retirement shall continue to vest and become exercisable as if the Participant
were continuing to provide services to the Company or a Subsidiary, as
applicable, and such Option or Stock Appreciation Right (or portion thereof)
shall be exercisable for the two (2) year period following the date on which
such Option or Stock Appreciation Right (or portion thereof) becomes vested and
exercisable.

 

  (ii) Any Shares of Restricted Stock or Restricted Stock Units with respect to
which restrictions have not lapsed as of the date of Retirement shall thereupon
be forfeited immediately by the Participant and returned to the Company, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Awards; provided, that any Shares of Restricted Stock or Restricted Stock
Units granted on or after January 1, 2010 with respect to which restrictions
have not lapsed as of the date of Retirement, shall continue to vest, in
accordance with the original schedule, as if the Participant were continuing to
provide services to the Company or a Subsidiary, as applicable; provided,
further, that, the Committee may determine, in its sole discretion, that the
restrictions on some or all such Shares of Restricted Stock or Restricted Stock
Units held by the Participant as of the date of Retirement shall immediately
lapse.

 

  (iii) Any Performance Awards with respect to which restrictions have lapsed as
of the date of Retirement shall thereupon be forfeited immediately by the
Participant and returned to the Company, and the Participant shall only receive
the amount, if any, paid by the Participant for such Performance Awards;
provided, that the Committee may determine, in its sole discretion, that the
restrictions on some or all of such Performance Awards then held by the
Participant shall immediately lapse; provided, further, that with respect to a
Performance Award granted on or after January 1, 2010, the Award Agreement
pursuant to which such Performance Award was granted may provide for such
treatment on Retirement as the Committee may determine at the time of grant or
at any time thereafter.

 

  (d) In the event of Disability or death of a Participant:

 

  (i) All outstanding Options and Stock Appreciation Rights of such Participant
then outstanding shall become immediately exercisable in full. In the event of
death of a Participant, all Options and Stock Appreciation Rights of such
Participant shall be exercisable by the person or the persons to whom those
rights pass by will or by the laws of descent and distribution or, if
appropriate, by the legal representative of the estate of the deceased
Participant at any time within two (2) years after the date of death, regardless
of the expiration date of the Option or Stock Appreciation Right, except for
Incentive Stock Options which may not be exercised later than the expiration
date of the Options. In the event of Disability of any Participant, all Options
and Stock Appreciation Rights of such Participant shall be exercisable by the
Participant, or, if incapacitated, by a legal representative at any time within
two (2) years of the date of determination of Disability regardless of the
expiration date of the Option or Stock Appreciation Right.

 

21



--------------------------------------------------------------------------------

  (ii) Any restriction and other conditions applicable to any Shares of
Restricted Stock, Performance Awards or Restricted Stock Units then held by the
Participant, including, but not limited to, vesting requirements, shall
immediately lapse.

SECTION 13. AMENDMENTS AND TERMINATION. The Board may amend, alter or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made that would impair the rights of a Participant under an Award theretofore
granted, without the Participant’s consent, or that without the approval of the
Company’s stockholders would:

 

  (a) except as is provided in Section 4.6 of the Plan, increase the total
number of Shares reserved for the purpose of the Plan;

 

  (b) change the class of Eligible Individuals eligible to participate in the
Plan; or

 

  (c) reduce the exercise price for Options and Stock Appreciation Rights by
repricing or replacing such Awards. The Committee may amend the terms of any
Award theretofore granted, prospectively or retroactively, but no such amendment
shall impair the rights of any Participant without his consent. Except as
provided in Section 4.6 and with respect to the grant of Substitute Awards, the
Committee shall not have the authority to cancel any outstanding Option and
issue a new Option in its place with a lower exercise price; provided, however,
that this sentence shall not prohibit an exchange offer whereby the Company
provides certain Participants with an election to cancel an outstanding Option
and receive a grant of a new Option at a future date if such exchange offer only
occurs with stockholder approval.

 

22



--------------------------------------------------------------------------------

SECTION 14. GENERAL PROVISIONS.

 

  (a) The term of each Award shall be for such period of months or years from
the date of its grant as may be determined by the Committee; provided that,
except as provided in Section 12, in no event shall the term of any Option or
any Stock Appreciation Right related to any Option exceed a period of ten
(10) years from the date of its grant.

 

  (b) No Employee or Participant shall have any claim to be granted any Award
under the Plan and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan.

 

  (c) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
complied with the then applicable terms and conditions of such Award.

 

  (d) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable Federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

  (e) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration other than the rendering of services.

 

  (f) The Committee is authorized to establish procedures pursuant to which the
payment of any Award may be deferred.

 

  (g) The Company is authorized to withhold from any Award granted or payment
due under the Plan the amount of withholding taxes due in respect of an Award or
payment hereunder and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee be authorized to establish procedures for election by Participants
to satisfy such withholding taxes by delivery of, or directing the Company to
retain Shares. The Company will not issue Shares or Awards until such tax
obligations have been satisfied.

 

  (h) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is otherwise required; and such arrangements may be either generally
applicable or applicable only in specific cases.

 

23



--------------------------------------------------------------------------------

  (i) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware and applicable Federal law.

 

  (j) If any provision of this Plan is or becomes or is deemed invalid, illegal
or unenforceable in any relevant jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(As adopted by the Board on March 13, 2003 and February 23, 2006, and the
stockholders on May 15, 2003; amendments subject to approval at the April 27,
2006 Annual Meeting of Stockholders; further amendments adopted by the Board on
June 25, 2009, effective as of January 1, 2010)

 

24